


116 S5068 IS: Emergency Economic and Workforce System Resiliency Act
U.S. Senate
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5068
IN THE SENATE OF THE UNITED STATES

December 18, 2020
Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To direct the Secretary of Labor to award formula and competitive grants for layoff aversion activities, and for other purposes.


1.Short titleThis Act may be cited as the Emergency Economic and Workforce System Resiliency Act. 2.Definitions (a)In generalExcept as otherwise provided, the terms used in this Act have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(b)Additional definitionsIn this Act: (1)Employee ownership trustThe term employee ownership trust means an indirect form of employee ownership in which a trust holds a controlling stake in a business on behalf of all its employees and provides an incentive for owners to sell a controlling stake in their business.
(2)Employee stock ownership planThe term employee stock ownership plan has the meaning given the term in section 4975(e) of the Internal Revenue Code of 1986.  (3)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
(4)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Labor. (5)Worker cooperativeThe term worker cooperative means a values-driven business—
(A)that puts worker and community benefit at the core of its purpose; and  (B)in which—
(i)workers own the business and participate in its financial success on the basis of their labor contribution to the cooperative; and (ii)workers have representation on and vote for the board of directors, adhering to the principle of one worker, one vote.
ISupplemental Formula Grants for Emergency Layoff Aversion and Workforce Training Activities
101.Formula grants
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall award 5-year grants in accordance with subsection (b), to States to support efforts to— (1)reduce and prevent unemployment; and
(2)limit the impact of disruptions (including economic-related, pandemic-related, automation-related, and trade-related disruptions and transitions due to business owner retirement) on labor markets. (b)State allotments (1)In generalFrom the amount appropriated under section 105, the Secretary shall—
(A)reserve not more than 1/4 of 1 percent of such amount to provide assistance to the outlying areas to carry out the activities described in section 103; and (B)make allotments to the States, for grants described in subsection (a), based on the formula in paragraph (2) to—
(i)make allocations under subsection (c); and (ii)carry out the State activities described in subsection (d).
(2)Allotment formulaThe Secretary shall make an allotment in accordance with the formula in section 132(b)(1)(B)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(1)(B)(ii)), to each State that submits and obtains approval of a State plan under section 102.  (c)Within State allocations (1)In generalSubject to paragraph (2), the Governor of a State shall use a portion of not less than 60 percent of the allotment funds received under subsection (b)(2) to allocate funds to each local area in the State in accordance with section 133(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(A)(i)) to carry out the activities under section 103, in accordance with the State plan under section 102 and in consultation with the State board.
(2)Administrative fundsThe Governor of a State may use not more than 10 percent of the portion described in paragraph (1) for administrative costs related to administering local activities described in paragraph (1). (d)State activities (1)In generalSubject to paragraph (2), the Governor of a State shall use the remaining amount of the allotment funds received under subsection (b)(2) not allocated under subsection (c) to carry out the activities under section 103 in accordance with the State plan under section 102 and in consultation with the State board.
(2)Administrative fundsThe Governor of a State may use not more than 10 percent of the remaining amount described in paragraph (1) for administrative costs related to carrying out State activities described in paragraph (1). 102.State applications (a)In general (1)Application by StateTo be eligible to receive a grant under section 101, a State shall submit a State Workforce Economic Recovery plan (in this Act referred to as a State plan), developed by or in consultation with the State board and approved by the Governor, to the Secretary at such time and in such manner as the Secretary may reasonably require, and containing the information described in subsection (b).
(2)Response by secretaryUpon receipt of a State plan, the Secretary shall— (A)approve the State plan; or
(B)provide the State— (i)with an explanation as to how the State plan does not meet the goals and requirements of the grant program under this title; and
(ii)with an opportunity to submit an updated State plan or to appeal the decision of the Secretary. (3)State plan updates (A)Required State plan updatesNot later than 2 years after the date a State receives a grant under section 101, a State shall—
(i)update the State plan to reflect changes in the labor market and other economic conditions affecting the implementation of the activities funded under the grant; and (ii)submit to the Secretary such updated State plan.
(B)Authorized State plan updatesIn addition to the updated State plan required in subparagraph (A), a State may submit to the Secretary an updated State plan at any point during the grant period.  (b)ContentsA State plan shall include each of the following:
(1)A description of how the State plan is aligned with, enhances, expands, or fills service gaps into the plan submitted by the State under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113).  (2)A State strategic vision, including—
(A)a summary of the goals of the State— (i)for preparing an educated and skilled workforce for meeting the skilled workforce needs of employers (particularly in existing and emerging in-demand industry sectors and occupations), including information—
(I)identifying median income for in-demand sectors and occupations in the State; and  (II)on how the State will work to ensure worker access to jobs and industries with higher median wages, opportunities for workers to share in the ownership or profits of their companies, and high-quality work environments;
(ii)for ensuring equitable access to high-quality jobs for all segments of the population of the State, including a plan for promoting quality career pathways that lead to high-quality jobs for dislocated workers or incumbent workers; and (iii)for offering retiring business owners or business owners planning to close their businesses, opportunities to plan that transition in order to ensure the continuity of high-quality jobs in the local economy; and
(B)the primary strategies that will be used to achieve the State strategic vision and goals included in such strategic vision, the proposed service delivery infrastructure for achieving such goals, and the timeline for achieving such goals. (3)A description of the problems the proposed activities under section 103 aim to solve, and the reason for prioritizing selected problems.
(4)A description of how the State will align those activities with, and leverage funds from, the workforce development system and higher education system of the State, public assistance programs of the State, and the economic recovery efforts at the State and local levels. (5)A description of how the State will collaborate with other relevant State and local government entities, nonprofit entities, and other relevant groups identified by the State to carry out activities under section 103, including the roles and responsibilities of each entity that will participate in the development, implementation, evaluation, or oversight of each component of the State plan.
(6)An employer engagement strategy that describes how employers will be targeted and recruited to participate, and any expectations for employer participation, such as cash or in-kind contributions, wage release time for employees, provision of on-site child care or financial support for child care, employee participation incentives, work-based learning opportunities, or loaned instructors. (7)A description of the data sources (commercial or public) the State will use to identify growing, stable, and declining—
(A)businesses; and  (B)industry sectors or occupations.
(8)A description of how the State will prioritize individuals with barriers to employment, underrepresented individuals, youth, immigrants, formerly incarcerated adults, and individuals experiencing pandemic-related job displacement. (9)A description—
(A)of how the State will prioritize access to high-quality jobs by establishing the standards of job quality that an employer is required to meet as a condition of receiving funds under this title, which— (i)include a defined livable wage for the State or by subregion of the State; and
(ii)if the minimum standards established by the Interagency Task Force under section 401 have been established, are consistent with such minimum standards; and (B)of such standards. 
(10)Any other required information as determined by the Secretary. 103.Uses of funds (a)Approved activitiesSubject to the limitations in subsection (b), a State may use, or ensure that a local area uses, the funds awarded under this title for any of the following activities:
(1)Training and education opportunities. (2)Adult education.
(3)Incumbent worker training. (4)Dislocated worker training.
(5)On-the-job training. (6)Job search assistance.
(7)Layoff aversion, in advance of the notice required under the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.), which may include assisting employers with product diversification, market expansion, and improving productivity. (8)Helping individuals who need assistance with starting up, scaling up, or maintaining their businesses, through entrepreneurial development and coaching, which may include the provision of loans through local boards of up to $8,000 to help with starting up a new business or maintaining a business in financial distress.
(9)Developing career pathway opportunities (including through industry or sector partnerships) to in-demand, high-quality jobs in coordination with employers, community-based organizations, and State higher education systems, and the State registered apprenticeship agency. (10)Related instruction for a pre-apprenticeship, a registered apprenticeship, or other work-based training in a career pathway. 
(11)Funding existing or establishing new State or nonprofit employee ownership resource centers that offer education and technical assistance to retiring business owners, new entrepreneurs, or worker groups for the purpose of using broad-based employee share ownership through of employee stock ownership plans, worker cooperatives, or employee ownership trusts, to allow worker groups to buy out retiring business owners.  (12)Providing capital for revolving loan funds managed by State or nonprofit entities that offer loans to—
(A)allow worker groups to buy out retiring business owners;  (B)worker groups or entrepreneurs looking to save a declining business through employee-ownership; or 
(C)workers using broad-based employee share ownership through of employee stock ownership plans, worker cooperatives, or employee ownership trusts. (b)LimitationsNo State or local area may use funds awarded under this title to—
(1)recruit businesses, employees, or customers from another State;  (2)assist employers whose jobs do not meet the standards of job quality under section 102(b)(9); or
(3)assist proprietary institutions of higher education (as defined in section 102(b) of the Higher Education Act of 1965 (20 U.S.C. 1002(b))). 104.Reporting requirements and National repository (a)Reporting requirements (1)StatesEach State that receives a grant under this title shall submit to the Secretary an annual report that, to the extent practicable, integrates reporting requirements under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and includes—
(A)an evaluation— (i)of the performance of the activities carried out by the State under the grant—
(I)with respect to meeting the goals of the State plan; and (II)with respect to the indicators of performance under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)); and 
(ii)if the satisfaction measurement framework as determined by the Interagency Task Force under section 401 has been established, of the satisfaction of each employer receiving assistance under this title on the basis of such satisfaction measurement framework; and (B)information on whether an employer that received assistance under the grant provided health benefits, paid sick leave, and paid family and medical leave to employees.
(2)SecretaryThe Secretary shall submit a report to Congress on an annual basis containing a summary of the reports received under paragraph (1), including information on promising emerging practices with respect to layoff aversion and job creation.  (b)National RepositoryThe Secretary shall, jointly with the Interagency Task Force established under title IV, establish on a publicly accessible website, a national repository—
(1)of data-driven, promising emerging practices with respect to layoff aversion and job creation based on the evaluations described in subsection (a)(1); and  (2)of recommendations for replicating and scaling up such practices.
105.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $250,000,000 for fiscal year 2021 and each of the 4 succeeding fiscal years.  IICompetitive Grants for Innovative Layoff Aversion Models 201.Competitive grants (a)Grants authorized (1)In generalThe Secretary shall award planning grants under subsection (b) and implementation grants under subsection (c), on a competitive basis and in accordance with paragraph (2), to States for innovative layoff aversion models.
(2)Grant cycles
(A)In generalIn awarding grants under this title, the Secretary shall award— (i)a first cycle of grants that shall include—
(I)planning grants under subsection (b), that shall be used during the 18-month period beginning on the date on which the grant is awarded; and (II)implementation grants under subsection (c), that shall be used during the 5-year period beginning on the date on which the grant is awarded; and
(ii)a second cycle of grants that shall be new implementation grants under subsection (c)— (I)to States that used planning grants in accordance with subparagraph (A)(i)(I); and
(II)that shall be used during the 3.5-year period beginning on the date on which the grant is awarded.  (B)Amount available for grant cyclesFrom the amount appropriated under subsection (e), the Secretary shall allocate—
(i)not more than 70 percent to be used to award the first round of grants under subparagraph (A)(i); and (ii)any remaining funds to be used to award the second round of grants under subparagraph (A)(ii). 
(b)Planning Grants
(1)Applications
(A)In generalTo receive a planning grant under this title, a State shall submit an application to the Secretary, at such time and in such manner as the Secretary may require, and containing the information described in subparagraph (B). (B)ContentsEach application shall include each of the following:
(i)A description of the need for a planning grant, and whether the State plans to submit an application for an implementation grant.  (ii)A description of the planning activities the State will carry out with a planning grant.
(iii)A description of each entity with which the State will coordinate to carry out such activities. (iv)A description of the commercial or public data sources that the State plans to use to—
(I)investigate declining, stagnant, and in-demand industry sectors or occupations and employers in the State; (II)determine the needs of underserved and underrepresented populations to obtain and retain high-quality jobs; and
(III)identify strategies and approaches to job creation and layoff aversion. (v)A list of individuals and organizations, including roles and responsibilities, of each member of the State grantee advisory council established under title III.
(vi)A description of potential State administrative policies or other conditions that may support or impede implementation of new approaches to job creation and layoff aversion.  (2)Grant amountA planning grant awarded under this title may be made in an amount that is not less than $75,000, and not more than $350,000. 
(3)Uses of fundsFor a period that is not greater than 18 months after the date of receipt of a planning grant under this subsection, a State receiving a planning grant shall use such grant to carry out at least one of the following purposes: (A)To research, develop a proof of concept, or pilot layoff aversion and job creation strategies prior to submission of an implementation grant application under subsection (c), if the State plans to apply for such a grant.
(B)To help support the modification or removal of State administrative policy barriers to implementation of job creation and layoff aversion interventions. (c)Implementation Grants (1)Application Process (A)In generalTo receive an implementation grant under this title, a State shall submit an application to the Secretary at such time and in such manner as the Secretary may require, and containing the information described in subparagraph (B). 
(B)ContentsSubject to subparagraph (C), each application shall include each of the following:  (i)A description of the layoff aversion interventions that will be carried out including not less than one layoff aversion intervention aimed at a particular industry sector or occupation or segment of the workforce, or that is workforce development system-wide, and the plan for deploying such interventions.
(ii)A description of the projected performance goals for such interventions, and a timeline for achieving such goals. (iii)An analysis of the need for the grant, the particular problems that will be addressed through such interventions, and the reasons for prioritizing such interventions.
(iv)A description of efforts already underway in the State that have been previously implemented to create jobs or avert layoffs, and a description of the successful elements and lessons learned that have informed each type of intervention that will be funded under the grant. (v)An identification of the State agency for fiscal and contract administration, and description of the management capacity of such agency.
(vi)A description of how the State will collaborate with partners that consist of relevant State and local government agencies, nonprofit entities, business and employer partners, and any other groups determined relevant by the State, which may include— (I)small business development entities; 
(II)economic development entities;  (III)job training entities; 
(IV)unemployment compensation entities;  (V)institutions of higher education (including 2-year public institutions of higher education);
(VI)labor unions;  (VII)business associations; 
(VIII)community-based organizations; and  (IX)American Job Centers established under section 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151) and one-stop centers. 
(vii)A description of the roles and responsibilities of each partner described in clause (vi). (viii)A description of how the State will leverage State, local, and private resources from partnering entities, including the partners described in clause (vi).
(ix)A description of how the State will identify and prioritize employers or industry sectors with the most significant risks for decline, and individual workers at risk of layoffs. (x)A list of in-demand industry sectors or occupations that will be the target of the interventions, the corresponding recognized postsecondary credentials necessary for workers to obtain jobs in such sectors or occupations, and a description of how underrepresented populations and individuals with education and employment barriers will be supported to succeed in such sectors or occupations.
(xi)A description of the recognized postsecondary credentials necessary for workers to obtain in-demand high-quality jobs within targeted sectors or occupations, the corresponding education and training resources currently available to be leveraged, new corresponding education and training resources that must be developed, the quality of the education and training to be offered that leads to each recognized postsecondary credential, and the role of employers in helping to create the appropriate and adequate pipeline of workers with those credentials.  (xii)A list of individuals and organizations, including roles and responsibilities, of each member of the State advisory council established under title III.
(xiii)A description— (I)of how the State will prioritize access to high-quality jobs by establishing the standards of job quality that an employer is required to meet as a condition of receiving funds under this title, which, if the minimum standards established by the Interagency Task Force under section 401 have been established, are consistent with such minimum standards; and 
(II)of such standards. (xiv)Any other information required by the Secretary.
(C)Simplified application processThe Secretary shall establish a simplified application process for States that received a planning grant under this title and are seeking to apply for an implementation grant. (2)Grant amount (A)In generalSubject to subparagraph (B), an implementation grant awarded under this title may be made in an amount that is not less than $5,000,000, and not more than $20,000,000. 
(B)Additional fundsA State that is awarded an implementation grant under this title for piloting 1 or more of the following models may receive an amount that is not more than $5,000,000 in additional funds: (i)Establishing a State or local public holding company that invests and acquires ownership in distressed businesses to allow them to continue operating or reopen later. 
(ii)Piloting a model that seeks to improve individual economic security through every stage of career life, particularly for workers who are left out of traditional unemployment insurance, benefits, or worker training and retraining programs such as independent contractors, gig workers, business owners, and individuals who are caring for dependents or otherwise not working outside of the home. Such model may include efforts to provide broader lifelong access to income support, access to pensions or retirement savings accounts, health care benefits, paid family leave, paid medical leave, and other fringe benefits. (iii)Establishing joint sector-based or labor-management governance boards with shared oversight over a worker support fund. Such a worker support fund may be used to provide—
(I)ongoing training and retraining opportunities;  (II)income support during unemployment; 
(III)health insurance or other health and wellness benefits; (IV)flexible compensation during alternative or flexible work schedules; 
(V)paid sick leave or paid family leave; or (VI)other benefits as determined by the joint sector-based or labor-management governance board.
(3)PriorityIn awarding implementation grants under this title, the Secretary, in consultation with the Interagency Task Force established under title IV, shall prioritize each of the following types of States: (A)States that demonstrate the greatest need.
(B)States that have the most thorough plans for deploying interventions. (C)States that prioritize individuals with barriers to employment, underrepresented individuals, immigrants, youth, formerly incarcerated individuals, or individuals experiencing pandemic-related job displacement.
(D)States that are committed to forging career pathways with employers that provide high-quality jobs— (i)as defined by the State under section 102(b)(9); or
(ii)in a case in which the State does not submit a State plan under title I, as defined in accordance with the requirements of section 102(b)(9).  (E)States that have the most thorough, actionable, and achievable plans for deploying interventions, and present reliable and relevant evidence for the interventions chosen.
(d)Reporting Requirements
(1)StatesEach State receiving a grant under subsections (b) or (c) shall submit annual performance reports to the Secretary that demonstrate how the State's grant-funded activities are performing with respect to indicators of performance under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)), and the employer satisfaction measures established by the Interagency Task Force established under title IV. (2)SecretaryThe Secretary shall submit to Congress, a report—
(A)on an annual basis, containing a summary of the reports submitted under paragraph (1); and (B)at the conclusion of each implementation grant period, containing the results of a rigorous, independent evaluation of the grants awarded under this title.
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this title, $250,000,000 for fiscal year 2021.  IIIState Grantee Advisory Council 301.State grantee advisory council (a)In generalEach State that receives a grant under title I or title II shall designate a State grantee advisory council.
(b)Membership and duties
(1)In generalThe State board shall serve as the State grantee advisory council and shall oversee and assess the performance of the activities carried out under the grant received under title I or II.  (2)Other entitiesThe Governor shall appoint a representative of each of the following types of entities to serve as a member of the State grantee advisory council, if the entity involved is not represented on the State board:
(A)The State workforce development system. (B)The State unemployment compensation agency.
(C)The State higher education system, including the system covering 2-year public institutions of higher education. (D)The State, local, or regional chamber of commerce.
(E)Employer organizations. (F)Labor organizations or joint labor-management organizations.
(G)Community-based organizations. (H)An established State-based employee ownership center that offers education and technical assistance to retiring business owners, worker groups, entrepreneurs, or declining businesses, for the purpose of using broad-based employee share ownership through employee stock ownership plans, worker cooperatives, or employee ownership trusts, to allow worker groups to buy out businesses.
(I)Any other member relevant to the activities carried out by the State under the grant awarded under title I or II. IVInteragency Task Force 401.Purposes (a)EstablishmentThere is established within the Federal Government, and not later than 6 months after the date of enactment of this Act, the Secretary of Commerce and Secretary of Labor (in this title collectively referred to as the Secretaries) shall jointly assemble, a Federal interagency task force (referred to in this Act as the Interagency Task Force). 
(b)DutiesThe Interagency Task Force shall— (1)identify any challenges that a State or local area receiving funds under this Act has had to overcome;
(2)collect and disseminate best practices and develop and recommend policies at the Federal level, to support ongoing efforts to limit the impact of market disruptions on workers, employers, and industry sectors or occupations, particularly with respect to groups specified in section 102(b)(8); (3)establish a framework for a State receiving a grant under this Act to measure employer satisfaction with respect to activities funded under this Act; and
(4)establish the minimum standards of job quality that an employer is required to meet as a condition of receiving assistance under this Act— (A)by taking into consideration—
(i)standards concerning whether an employer provides wages at a rate not less than the rate specified in the minimum living wage standards for States and localities recommended, subject to subparagraph (B), by research centers at public or private nonprofit institutions of higher education or think tanks; (ii)standards concerning whether an employer provides access to ongoing training and advancement opportunities;
(iii)standards concerning whether an employer provides paid sick days, paid family leave, or paid medical leave or short-term disability leave; and (iv)standards concerning whether an employer provides adequate hours and predictable schedules; and
(B)by using, for the minimum living wage standards, a market-based approach that utilizes geographically specific expenditure data related to the expected minimum food, child care, health insurance, housing, transportation, and other basic needs costs, of a household.  402.CompositionThe Interagency Task Force shall be composed of the following individuals:
(1)The Secretary of Labor. (2)The Assistant Secretary of Commerce for Economic Development.
(3)The Administrator of the Small Business Administration. (4)The Director of the Community Development Financial Institutions Fund of the Department of the Treasury.
(5)The Assistant Secretary for Career, Technical, and Adult Education of the Department of Education. (6)The Assistant Secretary for Postsecondary Education of the Department of Education.
(7)A representative from the Employment and Training Administration of the Department of Labor. 403.MeetingsThe Interagency Task Force shall meet at least on an annual basis until the date on which the Interagency Task Force is terminated under section 405, to evaluate the activities being carried out by each State receiving a grant under this Act and impact of those activities on employers, incumbent workers, and jobseekers, including the effectiveness of such activities—
(1)in keeping workers employed in high-quality jobs; (2)in helping workers transition smoothly to high-quality, in-demand jobs during economic disruption;
(3)in improving business resiliency during economic disruption; and (4)in expanding the number of jobs available in high-quality, in-demand industry sectors and occupations.
404.ReportNot later than 1 year after the date on which the funds provided under the grants awarded under this Act are expended by the States receiving grants under this Act, the Interagency Task Force shall submit a report to Congress detailing recommendations for a Federal program based on the most promising practices carried out with the funds awarded under titles I and II. 405.SunsetThe Interagency Task Force shall terminate after submitting the report under section 404.

